UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QINGDAO TANGBO GARMENTS CO.,LTD,
Plaintiff, 17-cv-6992 (PKC)
-against- ORDER
PRG NOUVEAU, LLC et al,
Defendant.
wee eneeeeeee — an n ween nee eee HX

 

CASTEL, U.S.D.J.

This case was reassigned to the undersigned’s docket yesterday. The Magistrate
Judges in this District have an ever-growing volume of important work requiring their attention.
Hon. Kevin Fox, U.S.M.J., has graciously consented to my withdrawing the reference of a case
dispositive motion (Doc 38) in this action.

The Order of Reference (Doc 47) is withdrawn.

SO ORDERED.

P. Kevin Castel "
United States District Judge

Dated: New York, New York
February 20, 2020

 
